Mr. Justice Baldwin delivered the opinion of the court. The subject matter of the appeal in this case has been fully covered in the opinion filed, this day in the case of Sheppard v. The Berkshire Life Insurance Company et al., (No. 276-15,439), which was the appeal of Curran from the same decree as that from which the Berkshire Life Insurance Company appeals in this case. The two appeals were consolidated for hearing in this court. (See 161 Ill. App. 467.) For the reasons given in that opinion, the decree appealed from must be reversed and the cause remanded, with instructions to the court below to enter a decree in conformity with the views expressed in said opinion. Costs in this Court to be taxed against appellant. Reversed and remanded with instructions.